Citation Nr: 1812336	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-11 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability, claimed as secondary to a left shoulder disability, and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1988 to September 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In connection with this appeal, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in August 2016.  A transcript of that hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  An unappealed June 2009 rating decision denied service connection for bilateral shoulder disabilities. 

2.  The evidence associated with the claims file subsequent to the June 2009 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable probability of substantiating the claims of entitlement to service connection for bilateral shoulder disabilities. 

3.  The Veteran did not have a left shoulder disability in service, arthritis of the left shoulder was not present within one year of active service, and the medical evidence does not reflect that the Veteran has a left shoulder disability that is etiologically related to service.

4. The Veteran did not have a right shoulder disability in service, arthritis of the right shoulder was not present within one year of active service, and the medical evidence does not reflect that the Veteran has a right shoulder disability that is etiologically related to service, or any service-connected disability. 

5.  In May 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his claim of entitlement to service connection for a TBI. 
	

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral shoulder disabilities.  38 U.S.C. § 5108 (2012); 38 C.F.R. §  3.156 (2017). 

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1101, 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for withdrawal of the issue of entitlement to service connection for a TBI have been met.  38 U.S.C. § 7105(a), 7108 (2012); 38 C.F.R. § 20.200, 20.202, 20.204 (b)(c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen for Service Connection for Bilateral Shoulder Disabilities

The Veteran contends that he is entitled to service connection for a left shoulder disability which manifested as a result of a parachuting accident while in active service.  Furthermore, the Veteran asserts that he has developed a right shoulder disability as due to overcompensation due to his left shoulder disability.  

A June 2009 rating decision denied entitlement to service connection for left and right shoulder disabilities because no nexus was established.  The Veteran did not appeal that decision. 

The evidence received since the June 2009 rating decision includes additional VA and private treatment records, testimony from the Veteran and his wife regarding the parachuting accident, buddy statements from fellow service members which corroborate the occurrence of the parachuting accident, and a VA examination and addendum opinion.  The Board notes that the February 2014 addendum opinion specifically contained an opinion that overuse of one extremity may cause overcompensation damaging the opposing extremity.   

The Board finds that the evidence added to the record since the June 2009 rating decision is new and material.  In this regard, the Board notes that it is not cumulative or redundant of the evidence previously of record.  It also raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, reopening the claims of entitlement to service connection for left and right shoulder disabilities is warranted.  To that extent only, the appeal is allowed.

Service Connection for a Bilateral Shoulder Disability

The Veteran contends that his left should shoulder disability is related to his active service.  Specifically, the Veteran asserts that following a parachuting accident in approximately April 1988, he landed on his left shoulder and that his pain has persisted since that time.  He also contends that he has a right shoulder disability that is a result of his left shoulder injury. 

Initially, the Board notes that the Veteran's service treatment records (STRs) were silent to any complaints of or treatment for a shoulder disability while in active service.  

In any event, the Board will assume the injury occurred. 

However, the Veteran's STRs contain a note from June 1988 marking his upper extremity as normal.  Notably, the Veteran's STRs do include a notation from May 1992 indicating that he took part in 13 parachute jumps and that he was complaining of pain in his right hip, knees, and migraines as a result. 

The fact that he cited problems in service, but not his shoulders, provides only evidence against this claim. 

Post service medical records indicated that the Veteran first sought treatment for his left shoulder at a VA Medical Center (VAMC) in January 2001.  At that time, the Veteran relayed that he had suffered from a parachute inversion in 1989, but that most recently, he heard a pop when he was closing a relatively heavy sliding glass door.  

In this regard, it is important to note that the Veteran himself seems to be citing to a post-service injury regarding this disability. 

The Veteran stated that following that incident, he had marked swelling in the arm.  In February 2001, the Veteran presented once more for evaluation where an MRI was conducted which revealed tendonitis.  The treatment provider noted the presence of atrophy, and mild degenerative joint disease (DJD).  Treatment notes from that point forward showed that the Veteran regularly received cortisone shots to alleviate the pain. 

VA treatment records indicated that the Veteran continuously sought treatment from 2001 through the present day.  In March 2010, the Veteran was evaluated for a rotator cuff tear, and once more related the initial injury to a parachute accident.  The Veteran stated that he was conservatively treated and returned to work, and that he had no fracture or dislocation at that time.  

The Veteran then stated that he re-injured his left shoulder in 2000 due to the incident with the sliding glass door.  The Veteran also stated that he has received physical therapy since that time.  Later treatment records indicated that the Veteran also reported a 2011 bicycle accident which injured his right shoulder.

In June 2012, the Veteran was afforded a VA examination.  The examiner diagnosed bilateral subacromial bursitis and DJD dating to 2011.  The Veteran relayed a similar history of injury to the examiner, including the onset of pain being in 2000 with the sliding door incident.  The examiner opined that it was less likely than not that the Veteran's left shoulder disability was related to his active service.  The examiner rationalized that the Veteran's STRs contained no notations of shoulder pain or treatment while in active service, and that the Veteran injured his left shoulder 10 years after service and that was when his recurring shoulder symptoms began.  As such, the examiner opined that there was no evidence supporting an injury in service.   

With regard to the Veteran's right shoulder, the examiner opined that the Veteran's right shoulder disability was less likely than not related to his active service or aggravated by the Veteran's left shoulder disability.  The examiner rationalized that the Veteran himself did not report that he injured his right shoulder while serving in the military, but conversely, that he injured it in a bicycle accident in 2011.  Furthermore, the examiner stated that although the Veteran claimed his right shoulder condition is due to overuse; he also stated that while he is ambidextrous, he predominantly uses his right upper extremity as opposed to his left.  In July 2012, the Veteran underwent a bilateral shoulder arthroscopy with rotator cuff repair. 

In June 2012, C.H. Gibson, a fellow service member, submitted a statement indicating that he was present during the parachuting incident.  He further stated that the Veteran landed on his left shoulder and that he accompanied the Veteran while he was treated by medics.  The Board further notes that amongst the Veteran's many decorations, he was awarded a parachuting badge. 

In February 2014, following the submission of the Veteran's buddy statement, an addendum opinion was retrieved.  The examiner thereafter provided an opinion assuming the in-service event occurred as described.  The examiner stated that it was understood that some encounters with medical personnel in the field may not be documented; however, a review of the Veteran's entire service record showed no complaints for a shoulder disability.  

More notably, the Veteran's STR's indicated several notations for a number of encounters for knee pain, hip pain, headaches and sinusitis, among others, making it clear that the Veteran had consistent access to the military health care system but not once addressed any shoulder pain.  The examiner closed by stating that while the Veteran reported left shoulder pain after service, again with consistent treatment noted in his post-service records, those notations did not begin until 10 years after service when the incident with the sliding glass door occurred.  It was after that that the Veteran had left shoulder surgery, and that as such, it was more likely than not that the Veteran's left shoulder disability was related to that injury and not the parachuting accident. 

With regard to the Veteran's right shoulder disability, the examiner opined while it was understood that when one extremity is impaired, a person may use the other more frequently to compensate, the Veteran also reported a June 2011 bicycle accident where he landed on his right shoulder and injured it.  Furthermore, the Veteran underwent surgery in September 2011 for his right shoulder rotator cuff tear, and that the orthopedic surgeon's note indicated that the Veteran reported right shoulder pain since the bicycle accident. 

At the outset, the Board does not dispute the occurrence of the parachuting accident in service.  It is likely, judging from the Veteran's awards and decorations, buddy statements, STRs, and his own testimony, that a parachuting accident may have taken place.  However, it is notable that while the Veteran sought treatment for his knees and hips, in a time period consistent with the fall, there were no notations for his left shoulder.  Furthermore, the Veteran's STRs indicated that he continuously sought treatment for his hips, knees and headaches while in active service for residuals of those injuries, and yet once more, his STRs continued to fall silent to any complaints of or treatment for any shoulder symptoms.  

The Board recognizes that the Veteran may sincerely believe that he has a left shoulder disability that is related to his active service and has considered the Veteran's contention and buddy statement that he was injured in service and experienced pain since, but these statements are contradicted and outweighed by the medical evidence of record.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  The Board finds that the February 2014 addendum opinion is probative because the examiner considered the Veteran's contentions and treatment records, and provided a rationale for the conclusion.  Importantly, his service records do not show treatment for a left shoulder injury and his post-service medical records do not show diagnosis of left shoulder disability until 10 years following his separation from service, which also coincided with a new accident/injury (the relatively heavy sliding glass door).

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is competent to observe his shoulder-related symptoms during or after service.  To the extent that the Veteran has indicated that he has had ongoing shoulder symptoms since service, the Board does not find him to be credible in this regard.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Additionally, the Veteran has not been shown to have the requisite medical training to render a diagnosis of any shoulder disability, or relate the etiology of such diagnoses to active service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007).  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about the timing of his left shoulder disability or claimed etiology of such.  This is especially evident when weighed against the more probative medical evidence of record.  The Board has found the VA medical opinion of record to be probative, and the Veteran has not submitted any probative medical evidence suggesting a link between his in-service injury and current disability.   

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for left shoulder disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

With regard to the Veteran's claim of service connection for a right shoulder disability, the Board notes that the Veteran has not alleged, and the evidence does not show, that the right shoulder disability began during service or is otherwise directly related to service.  Specifically, the Veteran has directly relayed his right shoulder disability to an accident which occurred in 2011.  Because the Veteran's secondary service connection claim for the right shoulder requires that the left shoulder be service-connected, that claim is denied as well.  



Service Connection for a TBI

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

The record shows that the Veteran filed a timely notice of disagreement with the denial of his claim of entitlement to service connection for a TBI.  In April 2014, the Veteran perfected an appeal of that issue.  In May 2014, the Veteran submitted a statement indicating that he wished to withdraw the appeal of the issue of entitlement to service connection for a TBI which was pending before the Board.  Such withdrawal is effective the date the correspondence was received at the Board.  38 C.F.R. § 20.204 (b) (3). 

ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a left shoulder disability is granted.  

Entitlement to service connection for a left shoulder disability is denied.

New and material evidence having been received, reopening of the claim of entitlement to service connection for a right shoulder disability is granted.  

Entitlement to service connection for a right shoulder disability is denied. 

The issue of entitlement to service connection for a TBI is dismissed.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


